                          UNITED ST ATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA

              vs.                                  CASE NO.: 4: l 9-MJ-00072-CLR

CHRISTOPHER BRADLEY WELLS,

      Defendant.



                        ORDER GRANTING LEAVE OF COURT

       THE COURT, having been duly advised, and noting no objections having been filed,

now grants the request of Charlotte Y. Fleming, attorney for the defendant in the above­

captioned matter. Accordingly, counsel shall be permitted Leave of Court on the following

dates, pursuant to Local Rule 83.9:



      October 2, 2019-Octoher 3, 2019, Professional Development

      November 21, 2019- November 25, 2019, Personal Leave




       This                                                        , 2019.




                                           United States · c- ' u ge
                                           Southern District of Georgia
